     Case 5:19-cv-02298-AB-SP Document 29 Filed 09/03/20 Page 1 of 5 Page ID #:198




1    ERIC S. DREIBAND
     Assistant Attorney General
2    SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
3    R. TAMAR HAGLER (CA State Bar No. 189441)
     Deputy Chief, Housing and Civil Enforcement Section
4    ANNA MEDINA (DC Bar No. 483183)
     Acting Deputy Chief, Federal Coordination and Compliance Section
5    MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
     MICHELLE A. MCLEOD (DC Bar No. 1032704)
6    CHRISTOPHER D. BELEN (VA Bar No. 78281)
     ALYSSA C. LAREAU (DC Bar No. 494881)
7    Trial Attorneys
            U.S. Department of Justice, Civil Rights Division
8           950 Pennsylvania Ave. NW – 4CON
            Washington, D.C. 20530
9           Telephone: (202) 514-4713, Facsimile: (202) 514-1116
            Email: Megan.Whyte.de.Vasquez@usdoj.gov
10   NICOLA T. HANNA
     United States Attorney
11   DAVID M. HARRIS
     Chief, Civil Division
12   KAREN P. RUCKERT (CA State Bar No. 315798)
     Chief, Civil Rights Section, Civil Division
13   MATTHEW NICKELL (CA State Bar No. 304828)
     KATHERINE M. HIKIDA (CA State Bar No. 153268)
14   Assistant United States Attorneys
            Federal Building, Suite 7516
15          300 North Los Angeles Street
            Los Angeles, California 90012
16          Telephone: (213) 894-8805, Facsimile: (213) 894-7819
            E-mail: Matthew.Nickell@usdoj.gov
17   Attorneys for Plaintiff United States of America
18   [Counsel for Defendants listed on next page]
19                            UNITED STATES DISTRICT COURT
20                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
21                                  WESTERN DIVISION
22   UNITED STATES OF AMERICA,                      Case No. 5:19-cv-02298 AB (SPx)
23               Plaintiff,                         STIPULATION TO AMEND THE
                                                    COMPLAINT
24                      v.
                                                    Complaint Filed: December 2, 2019
25   CITY OF HESPERIA, et al.                       Fact Discovery Cut-off: May 7, 2021
                                                    Motion Cut-off; May 21, 2021
26               Defendants.                        Trial Date: September 21, 2021
                                                    Last Date to Amend: October 2, 2020
27
                                                    Honorable André Birotte Jr.
28                                                  United States District Judge
     Case 5:19-cv-02298-AB-SP Document 29 Filed 09/03/20 Page 2 of 5 Page ID #:199




1    ALESHIRE & WYNDER, LLP
     ERIC L. DUNN, State Bar No. 176851
2          edunn@awattorneys.com
     STEPHEN R. ONSTOT, State Bar No. 139319
3          sonstot@awattorneys.com
     BRADEN J. HOLLY, State Bar No. 312098
4          bholly@awattorneys.com
     ERIKA D. GREEN, State Bar No. 285370
5          egreen@awattorneys.com
     3880 Lemon Street, Suite 520
6    Riverside, California 92501
     Telephone: (951) 241-7338
7    Facsimile: (951) 300-0985
8    Attorneys for Defendants City of Hesperia, County of San Bernardino, and San
     Bernardino County Sheriff’s Department
9
10                                       STIPULATION
11         Plaintiff United States of America (“United States”) and Defendants City of
12   Hesperia, County of San Bernardino, and San Bernardino County Sheriff’s Department
13   (“Defendants”) (collectively, the “Parties”) enter into and submit this Stipulation to
14   Amend the Complaint in this action pursuant to Federal Rule of Civil Procedure
15   15(a)(2).
16         On December 2, 2019, the United States filed the instant action against
17   Defendants alleging that they had violated the Fair Housing Act (“FHA”), 42 U.S.C.
18   §§_3601–3631, through the enactment and enforcement of a “crime-free rental housing”
19   ordinance. On February 27, 2020, the U.S. Department of Housing and Urban
20   Development (“HUD”) issued a letter of findings against Defendant City of Hesperia
21   stating HUD had determined that the City’s conduct in the enactment and enforcement of
22   the ordinance violated Title VI of the Civil Rights Act of 1964 (“Title VI”), 42 U.S.C. §
23   2000d et seq., and its implementing regulation, 24 C.F.R. Part 1. On April 9, 2020, HUD
24   referred the matter to the Department of Justice. The Parties discussed the Title VI-
25   related claims during the conference of counsel under Federal Rule Civil Procedure 26(f)
26   on May 13, 2020, at which time Defendants indicated their preference was for the Title
27   VI-related claims to be handled together with the FHA claims in the instant action.
28         The United States has prepared a proposed First Amended Complaint that adds the
                                                  2
     Case 5:19-cv-02298-AB-SP Document 29 Filed 09/03/20 Page 3 of 5 Page ID #:200




1    Title VI-related claims and associated factual allegations to the original complaint. See
2    Ex. 1. Including the Title VI-related claims in this action together with the FHA claims
3    will promote consistency and efficiency. In addition, discovery is still in its early stages,
4    trial is scheduled more than a year from now on September 21, 2021, and the new Title
5    VI-related claims are based on the same conduct alleged to have violated the FHA. Thus,
6    the Parties do not believe that this amendment would interfere with the timelines set
7    forth in the Court’s scheduling order.
8    //
9    //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                                   3
     Case 5:19-cv-02298-AB-SP Document 29 Filed 09/03/20 Page 4 of 5 Page ID #:201




1          Accordingly, the Parties stipulate to the filing of the First Amended Complaint
2    attached to this Stipulation as Exhibit 1 and respectfully request that the Court enter an
3    order approving its filing.
4
5                                                   Respectfully submitted,
6    Dated: September 3, 2020
7    NICOLA T. HANNA                                ERIC S. DREIBAND
     United States Attorney                         Assistant Attorney General
8    Central District of California                 Civil Rights Division
9    DAVID M. HARRIS                                SAMEENA SHINA MAJEED
     Assistant United States Attorney               Chief, Housing and Civil
10   Chief, Civil Division                          Enforcement Section
11   /s/ Karen P. Ruckert                        /s/ R. Tamar Hagler                      ,
     KAREN P. RUCKERT                            R. TAMAR HAGLER
12   Assistant United States Attorney            Deputy Chief, Housing and Civil
     Chief, Civil Rights Section, Civil Division Enforcement Section
13
     /s/ Matthew Nickell                            /s/ Megan K. Whyte de Vasquez       ,
14   MATTHEW NICKELL*                               MEGAN K. WHYTE DE VASQUEZ
     KATHERINE M. HIKIDA                            MICHELLE A. MCLEOD
15   Assistant United States Attorneys              CHRISTOPHER B. BELEN
     Civil Rights Section, Civil Division           Trial Attorneys
16                                                  United States Department of Justice
                                                    Civil Rights Division
17                                                  Housing and Civil Enforcement Section
18   * I, Matthew Nickell, hereby attest that all   /s/ Anna Medina                   ,
     other signatories listed, and on whose         ANNA MEDINA
19   behalf the filing is submitted, concur in      Acting Deputy Chief, Federal Coordination
     the filing’s content and have authorized       and Compliance Section
20   the filing.
                                                    /s/ Alyssa C. Lareau              ,
21                                                  ALYSSA C. LAREAU
                                                    Trial Attorney
22                                                  United States Department of Justice
                                                    Civil Rights Division
23                                                  Federal Coordination and Compliance
                                                    Section
24
                                                    Attorneys for the United States of America
25
26
27
28
                                                    4
     Case 5:19-cv-02298-AB-SP Document 29 Filed 09/03/20 Page 5 of 5 Page ID #:202




1    Dated: September 3, 2020
2    ALESHIRE & WYNDER, LLP
3    /s/ Erika D. Green
     STEPHEN R. ONSTOT
4    ERIKA D. GREEN
     BRADEN J. HOLLY
5
     Attorneys for Defendants City of Hesperia, County of San Bernardino, and San
6    Bernardino County Sheriff’s Department
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               5
